Opinion of the Court
Per Curiam :
A general court-martial in Vietnam convicted the accused of misbehavior before the enemy. The findings of guilty were disapproved by the board of review, which affirmed a finding of guilty of unauthorized absence. The accused appealed to this Court for further review, contending he was prejudiced by an instruction on the credibility of witnesses. We condemned a like instruction in United States v Robbins, 16 USCMA 474, 37 CMR 94.
The decision of the board of review is reversed and the finding of guilty and the sentence are set aside. A rehearing may be ordered.